Citation Nr: 1646600	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center located in the Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits for the period from January 1, 2011, to include whether the termination of the Veteran's nonservice-connected pension effective January 1, 2011, based on excessive countable income was proper.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision that was issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Milwaukee, Wisconsin, which found that the Veteran's income was excessive for entitlement to nonservice-connected pension benefits and terminated these benefits, effective                             January 1, 2011.

In his February 2014 substantive appeal (VA Form 9), the Veteran requested to appear before a Veterans Law Judge at a videoconference hearing, but withdrew this request in a May 2015 statement.  Accordingly, the Veteran's hearing request has been withdrawn, and no further action is necessary.  38 C.F.R. § 20.704(e) (2015) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The Board notes that the present claim was previously misidentified by VA as a claim concerning death pension benefits in a Statement of the Case (SOC) that was issued in July 2013.  Shortly thereafter, in January 2014, VA issued a corrected SOC.  Additionally, the Veteran submitted a statement in February 2014 in which he indicated that he wished to withdraw the appeal with regard to his entitlement to death pension benefits and only wished to pursue his claim regarding nonservice-connected pension benefits, as indicated on the title page.

At present, the Veteran does not have a representative.  In November 2012, the Veteran appointed Disabled American Veterans (DAV) as his representative.  In August 2015, he revoked DAV's representation.  Also in August 2015, a private attorney who is not accredited with VA submitted a statement indicating that he is the Veteran's representative and all correspondence should be forwarded to his office.  Thereafter, in April 2016 and June 2016, DAV submitted correspondence on the Veteran's behalf.  In an August 2016 letter to the Veteran, the Board sought information to clarify the Veteran's representation.  The Veteran did not respond to the inquiry within thirty days as requested; thus, the Board assumes that the Veteran wishes to represent himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement exists in relevant part, if the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522 (West 2014); 38 C.F.R. § 3.3(a)(3)(v) (2015). 

VA's pension program is intended to give beneficiaries a minimum level of financial security.  Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262 (2015).

Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 C.F.R. § 3.272.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272 (2015).

Where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of §§ 3.500 through 3.503.  38 C.F.R. § 3.105(h) (2015).

Here, in a February 2009 rating decision, the Veteran was granted nonservice-connected pension and special monthly pension benefits based on the need for aid and attendance, effective December 29, 2008.  The Veteran was advised in a January 2009 letter that his eligibility for nonservice-connected pension was based on his net worth and income.

In the October 2012 decision on appeal, the AOJ reported that the Veteran's income was excessive for entitlement to nonservice-connected pension benefits and terminated these benefits, effective January 1, 2011, in light of information submitted by the Veteran in an Improved Pension Eligibility Verification Report (VA Form 21-0516) that was received in March 2012.

Notably, the record fails to show that the AOJ notified the Veteran of the proposed termination of his benefits or gave the Veteran sixty days to present additional evidence to show that the benefits should be continued prior to taking that final action, as required under 38 C.F.R. § 3.105(h).  Further, the AOJ has only addressed whether the Veteran was entitled to pension benefits for the period from January 1, 2011, and has not addressed whether the October 2012 termination of his benefits was proper.  Thus, the Board finds that the appeal must be remanded so that any procedural due process deficiencies can be addressed and to ensure that the issue regarding whether the termination of nonservice-connected pension benefits was proper may be addressed by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. §§ 3.105(h) and 3.159, and any other applicable legal precedent has been completed.

2.  Readjudicate the issue on appeal, to include consideration of whether the termination of the Veteran's nonservice-connected pension, effective January 1, 2011, was proper.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

